Citation Nr: 1503822	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee disability with degenerative changes, status post-meniscectomy/synovectomy.

 2.  Entitlement to a rating in excess of 10 percent for right knee disability with degenerative changes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to August 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In December 2013 and most recently, in July 2014, the Board remanded these matters for additional development.   

In the above noted April 2008 rating decision, the RO also denied a compensable rating for impairment of the jaw.  The Veteran then filed a notice of disagreement as to the issues pertaining to higher ratings for impairment of the jaw and right and left knee disabilities.  In July 2009, the RO issued a statement of the case on these three issues.  In a VA Form 9 (Appeal to Board of Veterans' Appeals ) subsequently received in August 2009, the Veteran perfect his appeal only with regard to the claims for increased ratings for his right and left knee disabilities.  As such, the claim for an increased rating for impairment of the jaw is not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Board's July 2014 remand, the Veteran's original claims file was lost and had to be rebuilt when he filed a claim for increased ratings in May 2007.  In addition, it was noted that, while the Veteran has been represented by the Georgia Department of Veterans Affairs at all stages of this appeal, a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative naming the Georgia Department of Veterans Affairs as his representative is not included in the rebuilt claims file.  In a December 2013 letter, the AOJ asked the Veteran to complete and return a VA Form 21-22 naming the Georgia Department of Veterans Affairs as his representative.  In March 2014, the Veteran submitted a VA form 21-22a appointing his wife as an individual providing representation and a VA form 21-22 appointing a Veterans Service Organization (VSO). However, he failed to identify a specific VSO. Then, in May 2014, the Georgia Department of Veterans Services submitted a signed waiver of the 30 day waiting period after receipt of the Veteran's supplemental statement of the case.  Again, in November 2014, the Georgia Department of Veterans Services submitted another signed waiver of the 30 day waiting period after receipt of the Veteran's supplemental statement of the case.  However, neither the Veteran nor the Georgia Department of Veterans Services has submitted a VA form 21-22 showing that the Veteran has appointed the Georgia Department of Veterans Services as his VSO, despite multiple correspondence from the AOJ requesting that a completed VA form 21-22 be completed and returned to VA .  

As there still remains the issue of whether the Veteran has in fact appointed the Georgia Department of Veterans Services as his VSO, a remand is again warranted to obtain clarification from the Veteran as well as from the Georgia Department of Veterans Services.

In addition, at the August 2013 hearing, the Veteran stated that he was currently receiving treatment for his bilateral knee disabilities from his private physician, Dr. Kratz at the Dublin Medical Center.  However, no records from the Veteran's private physician are of record. Although December 2013 and August 2014 letters to the Veteran asked that he identify and provide VA authorization for each health care provider who has provided treatment for his bilateral knee disabilities, no response has to date been received from the Veteran.  The Board emphasizes that, although the VA has a duty to assist the Veteran with the development of the evidence in connection with his claims, the duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991). The Board finds that the Veteran should be afforded an additional opportunity to provide information that could aid in his claims.  The Board strongly encourages the Veteran to take full advantage of this opportunity

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting clarification of his representation.

Specifically advise the Veteran that he should respond within 30 days of the letter with a response clarifying whether he wants the Georgia Department of Veterans Services as his representative.  He should be advised that he must submit a properly executed VA Form 21-22 to do so.  In addition, he should be advised that, if a response is not received from him or the Georgia Department of Veterans Services within 30 days (to include a properly executed VA Form 21-22), VA will accept that his intention is to proceed pro se in this appeal.  

2.  Send the Georgia Department of Veterans Services a letter requesting them to submit a signed VA form 21-22 showing that Veteran has appointed them as his representative.  Afford them 30 days to respond.  

3.  Request that the Veteran provide or identify any additional relevant evidence (both VA and non-VA health care records) that is not already of record.  Specifically, the Veteran should provide VA with authorization to obtain private medical records from Dr. Kratz and the Dublin Medical Center as identified by the Veteran during his August 2013 hearing.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  If there was no continuing treatment, the Veteran should so indicate.

4.  Then, readjudicate the claims.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

